Citation Nr: 0007503
Decision Date: 01/20/00	Archive Date: 09/08/00

DOCKET NO.  97-29 105A             DATE JAN 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to a total disability rating based upon individual
unemployability.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The appellant served on active duty from March 1943 to December
1945.

This appeal arises from a March 1997, Department of Veterans
Affairs (VARO), Montgomery, Alabama rating decision, which denied
entitlement to a total rating based upon individual
unemployability.

FINDINGS OF FACT

1. The appellant served on active duty from March 1943 to December
1945.

2. The appellant is service-connected for psychotic depressive
reaction, evaluated as 70 percent disabling; moderate wound to
Muscle Group XV on the left, evaluated as 10 percent disabling;
slight wound to Muscle Group VII on the left, evaluated as 0
percent disabling; and malaria, evaluated as 0 percent disabling.
His combined disability evaluation is 70 percent.

3. The appellant has not been employed since 1975, when he last
worked as a self- employed painter.

4. The appellant's service-connected disabilities do not preclude
him from securing or following a substantially gainful occupation
consistent with his education, training and work experience.

CONCLUSION OF LAW

The appellant's service-connected disabilities do not prevent him
from securing or following a substantially gainful occupation and
a total rating is not warranted. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 3.340, 3.341, 4.16 (1999).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the appellant has satisfied his
statutory burden of submitting evidence which is sufficient to
justify a belief that his claim is "well- grounded." 38 U.S.C.A.
5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).
It is also clear that the appellant's claim has been adequately
developed for appellate review purposes by VARO, and that the Board
may therefore proceed to disposition of the matter.

The appellant is service connected for psychotic depressive
reaction, evaluated as 70 percent disabling; moderate wound to
Muscle Group XV on the left, evaluated as 10 percent disabling;
slight wound to Muscle Group VII on the left, evaluated as 0
percent disabling; and malaria, evaluated as 0 percent disabling.
His combined disability rating is 70 percent.

The appellant is seeking a total rating based upon individual
unemployability. According to his April 1995 claim for such
benefits, he has been completely unemployed since 1975, when he
worked as a self-employed painter. He also reported that
educationally he had completed the eighth grade.

A VA examination was conducted in August 1996. The appellant
reported that he took medication for his psychiatric disorder and
had been hospitalized on several occasions. He also reported
numerous nonservice-connected physical complaints, but claimed that
he was worried more about his mind and his memory than anything
else. He claimed that sometimes he did not remember where he was or
where he was going, but denied getting lost. Neurological
evaluation was normal, He was coherent, oriented and somewhat
vague. He had apparent memory impairment, especially recent memory.
He described some possibly delusional material. He was not capable
of handling his affairs. The diagnoses included psychosis type
unestablished; possibly developing dementia; coronary heart disease
with myocardial infarction; obstructive uropathy with prostatism;
residual effects of wound to the left knee; and chronic dermatitis
probably epidermal phytosis.

- 3 -

An October 1997 letter from the appellant's VA physician, Ann
Groover, M.D., was submitted. Dr. Groover reported that the
appellant was followed in the Mental Hygiene Clinic through the
Community Service Program. She indicated that he was diagnosed as
having Major Depression, recurrent; Generalized Anxiety Disorder;
and Benzodiazepine dependency, which were currently stable under
treatment. She noted that he also had a number of medical problems,
including a heart condition, and reported that, although there were
no known connections between any events in the appellant's life and
the heart attack he had in 1992, depressive disorder and anxiety
disorder increase the risk for cardiac events. She indicated that
the appellant currently had no significant symptoms of his mental
and emotional disorders. He was well controlled on medication. He
had complained of difficulty with chest pain and shortness of
breath occurring every 1 to 2 months. He was evaluated for dementia
and had been found to be cognitively intact.

VA treatment records from Dr. Groover, dated from October 1996 to
August 1997, revealed that the appellant was followed for his
psychiatric symptoms. In October 1996, mental status examination
revealed that his affect was restricted and dysthymic and his mood
was depressed. He had occasional auditory hallucinations and some
visual illusion-type experiences. He had no loosening of
associations or flight of ideas, and no suicidal ideation. The
diagnostic impression was rule-out dementia, Alzheimer's type;
chronic undifferentiated schizophrenia; and major depression,
recurrent, severe. In January 1997, it was noted that he was less
depressed. He continued to have auditory hallucinations and hear
voices in conversation at a distance, but these were not
particularly disturbing or upsetting to him. He continued to lead
an active lifestyle and denied adverse medication affects. His
affect was somewhat restricted but appropriate to his mood. He
requested a letter vouching for his unemployability in May 1997,
but Dr. Groover indicated that she could not do so because he had
been noncompliant with his medication and she had no objective
criteria to document his dementia. Psychological testing and a CT
scan had been recommended in the past, which he refused. She
reported that the appellant had concerns about being told that he
had Alzheimer's Disease. Mental status exam revealed he was alert
and oriented times 3. His affect was restricted and dysthymic. His
speech was goal directed and coherent. He answered with appropriate
lack of

4 -

short-term memory, but then was able to bring bits of information
out which oblige this. He had no suicidal or homicidal thoughts,
delusions or flight of ideas. The diagnostic impression was of
questionable malingering; rule out early dementia; rule out chronic
undifferentiated schizophrenia in remission; rule out major
depression recurrent severe. He agreed to psychological testing and
a CT scan.

A psychological evaluation was conducted in July 1997, which
indicated no significant decline in overall intellectual
functioning from average pre-morbid levels. Performance within most
areas was well within the expected range, including memory.
However, performance was below expected levels on some tasks,
including oral arithmetic skills (borderline); simple auditory
attention (borderline); simple motor speed bilaterally (moderately
impaired); and mental control (mildly impaired). He exhibited no
significant abnormalities in his spontaneous behavior. His score on
the depression inventory indicated significant depression with
suicidal ideation. The results of the neuropsychological evaluation
suggested the possibility of mild dysfunction of the frontal
cortical/subcortical systems. It was note,i that, given the
appellant's history of significant cardiovascular disease, it was
possible that he had some mild cerebrovascular disease resulting
from small vessel ischemia. Also, malarial infections have been
associated with white matter changes, and this was another
possibility. However, it was noted that some of the problems in
auditory attention were likely related to interference from
emotional distress, and that some of his fine motor difficulties
may be related to peripheral factors (e.g. arthritis). In any case,
the difficulties noted on testing were relatively mild and not of
sufficient severity to cause significant functional impairment. A
diagnosis of dementia was not warranted.

An August 1997 treatment entry indicated that the appellant
reported continued feelings of anxiety and depression. He indicated
that he discontinued his Prozac due to frequent diarrhea after one
month. It was noted that he had taken Valium twice a day on average
for the past many, many years and this was unknown during prior
visits and not considered in evaluating his difficulty with
concentration and new learning. Mental status examination revealed
that he was alert and oriented. His affect was reactive and
appropriate. He complained subjectively of depression and

5 -

anxiety. There were no signs of psychosis. The impression was of
major depression recurrent; generalized anxiety disorder; and
Benzodiazepine dependency. He was instructed to discontinue his
Valium use, and a trial of Serazone was suggested.

Additional VA treatment records, dated from February 1998 to July
1999, were also submitted, which indicated that the appellant was
seen for various physical complaints, including vision problems,
cardiac symptoms, hearing loss, musculoskeletal complaints, and a
skin rash.

A VA psychiatric examination was conducted in September 1999. The
appellant reported that he had completed the tenth grade and 2
years of college. He claimed that he had last worked more than 20
years ago, although he indicated a brief attempt at working at a
fast food restaurant for 1 or 2 months. He reported that he had
depressed moods with crying spells at times. He claimed that he was
limited by his physical condition. He reported that his energy
level was alright, but that his concentration and appetite had
decreased. He had no psychomotor retardation or suicidal or
homicidal ideations. He claimed that he heard voices mostly at
night. Mental status examination revealed that he was alert and
oriented times three. He was cooperative with good eye contact. His
mood was described as alright. His affect was constricted. His
thought process showed decreased ability to focus. His thought
content was negative for suicidal or homicidal ideations. There
were no ideas or references. On cognitive exam, he was able to
register 3 words, but was unable to remember 1 out of 3 after two
minutes. He was unable to tell how much money 2 quarters, 3 pennies
and a dime totaled. He knew the president of the United States. He
indicated that there were 62 weeks in a year and 365 days. Proverbs
were fair. Axis I diagnoses included age-related cognitive decline,
rule out dementia; and major depression with intermittent psychotic
features. Global assessment of functioning (GAF) score was 55. The
examiner noted that the appellant was unable to obtain substantial
gainful employment secondary to his depression and cognitive
condition, but he was able to manage his own affairs.

A September 1999 VA general medical examination was also conducted.
Physical examination revealed that he was a small, weak man. His
gait was typical for an

6 -

elderly gentleman. Musculoskeletal examination revealed very
limited movement of both arms and shoulders, hardly to 90 degrees.
He had weak arms and legs, and a slight swelling of his feet.
Neurologic exam was essentially negative except for dizziness and
loss of balance. Psychiatrically, he was depressed. Diagnoses
included generalized arteriosclerosis with cardiomyopathy and
coronary insufficiency with angina; chronic obstructive pulmonary
disease; trauma to the left rib cage (recent); gastroesophageal
reflux disease; chronic constipation; benign prostatic hypertrophy;
osteoarthritis of both shoulders; and hyperkeratosis.

A total disability compensation rating may be assigned in a case in
which the schedular rating is less than 100 percent, when it is
found that the disabled person is unable to secure or follow a
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a result
of two or more disabilities, provided at least one disability is
ratable at 40 percent or more, and there is sufficient additional
service-connected disability to bring the combined rating to 70
percent or more. 38 C.F.R. 3.340, 4.16 (1999). In this case, the
appellant meets the schedular criteria by virtue of the fact that
he has a 70 percent disability rating for his psychiatric
disability.

VA will grant a total rating for compensation purposes based on
unemployability (TRIU) when the evidence shows that a veteran is
precluded from obtaining or maintaining any gainful employment
consistent with his education and occupational experience, by
reason of his service-connected disabilities. 38 C.F.R. 3.340,
3.341, 4.16 (1999).

A claim for a total disability rating based upon individual
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU
because of 'subjective' factors that the 'objective' rating does
not consider." Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).
Before a total rating based upon individual unemployability may be
granted, there must also be a determination that the veteran's
service-connected disability is sufficient to produce
unemployability without regard to advancing age. 38 C.F.R. 3.340,
3.341, 4.16(a) (1999).

7 -

In determining whether a veteran is entitled to a TRIU, neither his
nonservice- connected disabilities nor his advancing age may be
considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Thus, in
deciding the claim, the Board may not favorably consider the
effects of the veteran's nonservice-connected disabilities with
respect to their degree of interference with the veteran's
unemployability.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court of
Veterans' Appeals stated the following concerning the issue on
appeal:

For a veteran to prevail on a claim based on unemployability, it is
necessary that the record reflect some factor which takes the
claimant's case outside the norm for such veteran. See C.F.R. 4.1,
4.15 (1992). The sole fact that a claimant is unemployed or has
difficulty obtaining employment is not enough. A high rating in
itself is a recognition that the impairment makes it difficult to
obtain and keep employment. The question is whether the veteran is
capable of performing the physical and mental acts required by
employment, not whether the veteran can find employment. See 38
C.F.R. 4.16(a) (1992).

The recent medical evidence reflects little objective evidence of
residual disability affecting Muscle Group XV or VII. There have
been no findings referable to malaria. The most recent September
1999 medical examination indicated some weakness, but neurological
examination was normal. Treatment records indicate that he was
followed for his psychiatric symptoms, which were described as
stable, and for which he received medication. On his most September
1999 VA psychiatric examination he had a GAF score of 55,
reflecting only "moderate" symptoms or "moderate" difficulty in
social, occupational or school functioning. His July 1997
psychological evaluation reported that difficulties on testing were
mild and not of sufficient severity to cause significant functional
impairment.

- 8 -

The Board finds that the appellant's service-connected
disabilities, to the exclusion of his age and numerous other
nonservice-connected physical complaints, do not prevent him from
performing work consistent with that which he performed in the
past. There is, to be sure, psychiatric opinion that he unable to
perform substantially gainful employment, but this was based on
consideration not only of the service connected depressive
disorder, but was also based on consideration of a non- service
connected age- related disorder causing decline in the veteran's
cognitive functioning. Further, the Board discerns no circumstance
to place the appellant's case in a different position than
similarly-rated veterans. Van Hoose, supra. Considering the nature
and severity of the veteran's disabilities due to his service-
connected disabilities and his educational and work background, he
is still considered capable of substantially gainful employment.
Accordingly a total compensation rating based on individual
unemployability is not warranted.

ORDER

A total rating based upon individual unemployability due to
service-connected disabilities is denied.

NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

9 - 



025664010   000210  896651

DOCKET NO. 95-28 981A              DATE FEB 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a low back disorder.

REPRESENTATION 

Appellant represented by: Kenneth B. Mason, Attorney at Law

WITNESS AT HEARING ON APPEAL 

Appellant 

REMAND

The veteran served on active duty from December 1956 to December
1960 and from October 1961 to August 1962.

To ensure full compliance with due process requirements, this case
is REMANDED to the Regional Office (RO) for the following:

Schedule a hearing before a traveling member of the Board of
Veterans' Appeals, consistent with the request of the appellant
made in November 1999.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board[ has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and[ Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

L. M. BARNARD 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

- 2 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1999).

- 3 -



